Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice to Applicant
Claims 1-20 are pending.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5, 9, 13, 17-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oikawa et al. (hereinafter Oikawa, US 2018/ 0004131, provided in IDS).
For claims 1, 17, 20: Oikawa discloses an image forming apparatus 110, fig. 16, comprising:
an image forming unit 116 that forms an image on a recording medium; and
a fixing device/ transportation device 60, fig. 1 (and/ or 126, figs. 11, 16; [0104]); that includes:
a first transporter 31 that is either one of a heating member and a pressing member [0104];
a second transporter 32 that is the other one of the heating member and the pressing member, and movable toward and away from the first transporter between a contact position and a separate position to hold a recording medium (to-be-transported object) 20 between the second transporter and the first transporter in the contact position, figs. 1-3; and
a transportation unit 33 that transports the recording medium 20 to a nip area where the first transporter and the second transporter hold the recording medium therebetween while the second transporter is located in the separate position, fig. 1,
wherein the second transporter relatively moves from the separate position to the contact position to hold the recording medium transported to the nip area by the transportation unit between the second transporter and the first transporter, [0062-0064, 0069-0070] to fix the image on the recording medium formed by the image forming unit onto the recording medium [0104],
wherein the second transporter holds the recording medium between the second transporter and the first transporter after a trailing end of the recording medium passes through the image forming unit, figs. 11, 16.

For claim 5: Oikawa discloses that at least one of the first transporter and the second transporter is formed from an elastic body that is elastically deformed with a load imposed when the second transporter and the first transporter hold the to-be-transported object therebetween [0064].

For claims 9, 13: Oikawa discloses that the second transporter holds the to-be-transported object between the second transporter and the first transporter within a period from when a leading end portion of the to-be-transported object enters the nip area to when the leading end portion finishes passing the nip area, see at least [0051].

For claims 18-19: Oikawa discloses that the second transporter holds the to-be-transported object formed from an ordinary paper (basis weight of smaller than a predetermined/ any reference value) sheet between the second transporter and the first transporter at a first load, and
wherein the second transporter holds the to-be- transported object formed from a coated paper (basis weight of larger than or equal to the predetermined reference value) sheet between the second transporter and the first transporter at a second load heavier than the first load (“larger pressure is applied to the nip as the thickness of the medium increases”, [0008]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2, 6, 10, 14 is/ are rejected under U.S.C. 103 as being unpatentable over Oikawa.
Oikawa disclose the transportation device as stated above.
For claim 2: Oikawa discloses the second transporter and the first transporter.
Oikawa is silent so as to the second transporter is disposed above the first transporter. 
With respect to the particular positioning of the second transporter relative to the first transporter, (the second transporter is disposed above the first transporter), it was held that there would be no invention in shifting the second transporter to a different position since the operation of the device would not thereby be modified, Rearrangement of Parts, MPEP2144.04. In addition, having the second transporter disposed above the first transporter is well known in the art.

For claim 6: Oikawa discloses that at least one of the first transporter and the second transporter is formed from an elastic body that is elastically deformed with a load imposed when the second transporter and the first transporter hold the to-be-transported object therebetween [0064].

For claims 10, 14: Oikawa discloses that the second transporter holds the to-be-transported object between the second transporter and the first transporter within a period from when a leading end portion of the to-be-transported object enters the nip area to when the leading end portion finishes passing the nip area, see at least [0051].

Claim(s) 15-16 is/ are rejected under U.S.C. 103 as being unpatentable over Oikawa in view of Mito et al. (hereinafter Mito, JP 2017-076079).  
Oikawa disclose the transportation device as stated above.
For claim 15: Oikawa discloses that the first transporter and the second transporter are rotating, the second transporter moves from the separate position to the contact position to hold the to-be-transported object between the second transporter and the first transporter, (see above).
Oikawa is silent so as to while the first transporter and the second transporter are rotating, the second transporter moves from the separate position to the contact position to hold the to-be-transported object between the second transporter and the first transporter.
Mito discloses that while first transporter (intermediate transfer belt) and second transporter are rotating, the second transporter (secondary transfer roller) moves from separate position to contact position to hold to-be-transported object (sheet) between the second transporter and the first transporter, (page 17, para 3; page 19, para 5).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify the device, as disclosed by Oikawa, so as to while the first transporter and the second transporter rotating, the second transporter moves from the separate position to the contact position to hold the to-be-transported object between the second transporter and the first transporter, as taught by Mito, in order to reduce jitters.

For claim 16: Oikawa discloses the first transporter and the second transporter that are rotating.
Oikawa is silent so as to while rotating, the first transporter and the second transporter have the same peripheral velocity.
Mito discloses that while rotating, the first transporter and the second transporter have substantially same peripheral velocity, (page 9, para 2).
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the claimed invention to have the first transporter and the second transporter peripheral velocity substantially the same, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In addition, having the first transporter and the second transporter rotating at substantially same peripheral velocity is well known in the art.

Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 7-8, 11-12 would be allowable by virtue of their dependency on claims 3-4 respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR VERBITSKY whose telephone number is (571)272-0962.  The examiner can normally be reached on Mon-Fri 8:30-1, 2:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571 272 1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR VERBITSKY/
Primary Examiner, Art Unit 2852